Citation Nr: 0413314	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
disability and if so whether the reopened claim should be 
granted.

2.  Entitlement to service connection for residuals of a 
viral infection, to include bronchitis and strep throat.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified in October 2003 at a hearing before a 
Decision Review Officer at the RO.  A transcript of that 
hearing is of record.  

Although the RO, in effect, granted reopening of the 
veteran's claim for service connection for bilateral foot 
disability and denied the reopened claim on the merits, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The issues of entitlement to service connection for bilateral 
foot disability and PTSD will be addressed in the remand 
following the order section of the decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed with respect to the issues 
decided herein.

2.  In a September 1986 unappealed rating decision, the RO 
denied entitlement to service connection for a bilateral foot 
disability.

2.  The evidence submitted since the September 1986 rating 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The appellant currently has no active viral infection or 
residuals thereof.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
claim a claim for service connection for a bilateral foot 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

2.  The veteran has no current disability due to a viral 
infection incurred in or aggravated by active duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Disability.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.

The veteran's claim for service connection for a bilateral 
foot disability was denied in a September 1986 rating action.  
The veteran did not appeal and the decision became final.  
Since the September 1986 rating action, the veteran has 
submitted evidence which includes a statement that she was 
placed on physical profile while in service for a bilateral 
foot problem.  The Board finds that this evidence is not 
cumulative or redundant and is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, it is new and material and the claim is 
reopened.

As noted above, the reopened claim will be addressed in the 
remand below.  

II.  Residuals of a Viral Infection

Veterans Claims Assistance Act of 2000 (VCAA)

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim for service 
connection for residuals of a viral infection.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well- grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the veteran that she 
should submit any pertinent evidence in her possession.

The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, particularly a 
letter dated in August 2003, the veteran has been informed of 
the evidence and information necessary to substantiate her 
claim, the information required from her in order for VA to 
obtain evidence in support of her claim, the assistance that 
VA would provide in obtaining evidence and information on her 
behalf, and the evidence that she should submit if she did 
not desire VA's assistance in obtaining such evidence.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in her possession, it informed 
her of the evidence that would be pertinent to her claim and 
requested that she submit such evidence or provide the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., Jan. 13, 2004).  

The Board further notes that the service medical records and 
pertinent post-service medical records have been obtained and 
that the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any additional evidence or information, which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board also notes that in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004)., the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

The record reflects that the RO did develop the record before 
adjudicating the veteran's claim in September 2001.  
Moreover, following the issuance of the VCAA letter in August 
2003, the RO issued a supplemental statement of the case 
reflecting its consideration of the claim on a de novo basis.  
There is no indication or reason to believe that the decision 
would have been different had the claim not been the subject 
of prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the Decision Review Officer in February 2003.  

Factual Background

Service medical records are absent any mention of a viral 
infection, but show treatment for bronchitis in October 1973.  
At that time, the veteran reported a two-year history of 
breathing through the nose and sinus problems.  

A March 1993 hospital discharge summary shows treatment for 
bronchitis, chronic right maxillary sinusitis, and headaches.  
X-rays of the chest were normal, cultures of sputum, urine 
and blood were normal, and the veteran was discharged a few 
days later in okay condition and able to return to her pre 
hospital activities.

Post service records include the record of a September 1996 
allergy appraisal which notes that the veteran reported a 
history of symptoms of recurrent rhinitis pre-existing 
military service, with continuing treatment in service with 
allergy shots.  The veteran complained of recurrent 
urticaria.  The examiner noted that she was on multiple 
medications for a psychiatric diagnosis at that time, and 
etiology was possible drug interactions.  Intradermal testing 
to inhalants was uniformly negative, and no urticaria was 
present at that time.  On examination, a diagnosis of 
allergic rhinitis or urticaria could not be confirmed.

The veteran was afforded a VA examination in April 2001.  The 
examiner also reviewed the veteran's claims folder.  On 
examination, the veteran's lungs were clear to auscultation, 
and no pertinent abnormality was noted.  The examiner 
concluded there was no diagnosis available because there was 
no pathology to render a diagnosis.  Further, the record was 
devoid of any studies or other evidence which might support a 
diagnosis of viral infection.  

Finally, in various statements and in recent argument, the 
veteran and her representative maintain that service 
connection is warranted for a viral disorder. 

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

There is no medical evidence showing that the veteran 
currently has disability due to a viral infection.  Moreover, 
the recent VA examiner stated that the veteran had no current 
disability due to viral infection and no history of viral 
infection.  In essence, the evidence of this claimed 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  .

Accordingly, absent competent evidence of current disability, 
the appellant's claim of entitlement to service connection 
for residuals of a viral infection, including bronchitis and 
strep throat, must be denied.  

ORDER

Reopening of the claim of entitlement to service connection 
for bilateral foot disability is granted.

Entitlement to service connection for residuals of a viral 
infection, including bronchitis and strep throat, is denied.


REMAND

The veteran contends that she has PTSD as result of service 
stressors.  Specifically, she contends that she was sexually 
assaulted on one occasion during service in 1973 by a 
Sergeant, and harassed by a female supervisor during basic 
training.  She alleges that the sexual assault experience was 
so traumatic that she did not seek assistance from or mention 
it to anybody during service, and that it was not until years 
after service that she first spoke about the sexual assault 
with her husband and health care providers.

The medical evidence shows that the veteran has been 
diagnosed with PTSD and that the alleged sexual assault is 
among the stressors supporting the diagnosis.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 
Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident. Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault. See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

There is no indication in the record of compliance with the 
above-described notification requirements in § 3.304(f)(3).  
The RO's VCAA notification letter in August 2003, and other 
notices during the appeal, are inadequate in this regard.  

Additionally, it appears from the April 2001 VA examination 
report that the veteran received counseling beginning in 1997 
for sexual trauma; the counseling have not been associated 
with the claims file. 

With respect to the claim of entitlement to service 
connection for a bilateral foot disability, the service 
medical records show in-service treatment for the feet.  The 
report of an April 1986 VA examination notes a diagnosis of 
metatarsus adductus deformity of the feet.  The report of an 
April 2001 VA examination notes normal feet, with slightly 
abnormal gait, and a perceptible limp.  The veteran 
reportedly indicated that after X-rays and MRI's at Jamaica 
Plains Hospital in Boston, she was told that her feet were 
bad and caused her knee and spinal problems.  The records of 
any such X-rays and MRI's are not associated with the claims 
file, and should be obtained.  Additionally, a September 2003 
podiatry report shows that the veteran has a diagnosis of pes 
cavus hammerdigit syndrome.

In light of these circumstances, the Board has concluded that 
further development is in order before the Board decides the 
veteran's claims for service connection for PTSD and 
bilateral foot disability.  Accordingly, the case is REMANDED 
to the RO (via the Appeals Management Center in Washington, 
D.C.) for the following actions:

1.  The RO should provide the veteran with 
the notice required under 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), to include notice of 
the alternative evidence that she may 
submit to substantiate her alleged 
stressors, and notice that she should 
submit any pertinent evidence in her 
possession and all available records, not 
already of record (or the information and 
authorization necessary for the RO to 
obtain such records) pertaining to post-
service treatment or evaluation for PTSD 
and foot disability, to include the 
outstanding records discussed above.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  The veteran 
and her representative should be informed 
if the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, and be requested to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a podiatrist.  
The claims folder must be made available 
to and reviewed by the examiner who 
should note such review in the report.  
With respect to each currently present 
foot disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the disorder is etiologically related to 
the foot problems noted in service or 
otherwise etiologically related to 
service.  All opinions should be 
supported by adequate rationale.

4.  The RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO should undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should adjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC) and afforded 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this remand the Board intimates no opinion as to any 
outcome of this case.  The veteran need take no action until 
otherwise informed, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



